Case 5:21-cv-00006-TTC-RSB Document 17 Filed 03/26/21 Page 1 of 7 Pageid#: 177




                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF VIRGINIA
                                          Harrisonburg Division


      ASHLEY ADAMS,                                )
                                                   )
             Plaintiff                             )
                                                   )
      v.                                           )                      Civil Action No. 5:21-cv-6
                                                   )
      ROCKINGHAM COUNTY,                           )
                                                   )
             Defendant                             )



                                                  ANSWER
             Defendant Rockingham County, by counsel, files this Answer to the First Amended

      Complaint as follows:

             1.      Defendant denies the allegations in paragraph 1.

             2.      With respect to paragraph 2, Defendant admits that Plaintiff is seeking damages

      pursuant to VII. Defendant denies any gender discrimination.

             3.      Upon information and belief, Defendant admits the allegations in paragraph 3.

             4.      Defendant admits the allegations in paragraph 4.

             5.      With respect to paragraph 5, Defendant admits that its administrative offices are

      located at 20 E. Gay Street, Harrisonburg, Virginia. Defendant denies the remaining allegations in

      paragraph 5.

             6.      Defendant admits the allegations in paragraph 6.

             7.      Defendant admits the allegations in paragraph 7 but denies that it conducts business

      operations as it is a political subdivision of the Commonwealth of Virginia exercising governmental

      functions.
Case 5:21-cv-00006-TTC-RSB Document 17 Filed 03/26/21 Page 2 of 7 Pageid#: 178




             8.      With respect to paragraph 8, Defendant admits that venue is proper in the

      Harrisonburg Division and that its administrative offices are located in Harrisonburg. Defendant

      denies the remaining allegations in paragraph 8.

             9.      Defendant admits the allegations in paragraph 9.

             10.     With respect to paragraph 10, Defendant admits that the EEOC issued the letter of

      determination in Exhibit B which speaks for itself. Defendant denies that the findings there are

      trustworthy or probative, and denies that it relates to the charge of discrimination in Exhibit A.

             11.     With respect to paragraph 11, Defendant admits that the EEOC issued the Notices in

      Exhibit C which speak for themselves. Defendant denies that the notices in Exhibit C relates to the

      charge of discrimination in Exhibit A.

             12.     Defendant denies the allegations in paragraph 12.

             13.     With respect to paragraph 13, Defendant admits that Plaintiff began her fulltime

      employment with Rockingham County on January 22, 2015.

             14.     With respect to paragraph 14, Defendant admits that Plaintiff’s direct supervisor was

      Rawley, and then McQuain. Defendant denies that Bridges was her supervisor. Defendant denies

      the remaining allegations in paragraph 14.

             15.      Defendant denies the allegations in paragraph 15 except that Defendant admits that

      it retained an independent investigator to investigate Plaintiff’s claims as soon as she reported them.

             16.     With respect to paragraphs 16 and 17, Defendant admits that Plaintiff made a report

      about a complaint made to her from another employee about Bridges. Defendant admits that it

      investigated the report. Defendant denies the remaining allegations.

             17.     Defendant denies the allegations in paragraphs 18, 19, 20, 21, and 22.




                                                         2
Case 5:21-cv-00006-TTC-RSB Document 17 Filed 03/26/21 Page 3 of 7 Pageid#: 179




             18.     With respect to paragraphs 23, 24, 25, and 26, Defendant admits that Plaintiff

      reported to Mongold Plaintiff’s generalized perceptions that McQuain gave preferential treatment to

      the boys over the girls. Plaintiff did not report sexual harassment, complain about Bridges or a

      hostile work environment, or complain about a failure to promote. Mongold investigated Plaintiff’s

      report, as was her duty, which included interviewing McQuain without disclosing the name of the

      complainant. Defendant denies any retaliation for her report to Mongold. Defendant denies the

      remaining allegations in those paragraphs.

             19.     With respect to the allegations in paragraphs 27 and 28, Defendant admits that

      Plaintiff was one of three internal applicants for the supervisor position. Defendant admits that the

      interviews were scheduled on the same day, but that McQuain had to leave the office for a personal

      matter before Plaintiff’s interview. Mongold interviewed Plaintiff at her scheduled time which was

      the same day as the other candidates. Plaintiff was given a second interview so that she could be

      interviewed by McQuain, an opportunity that was not offered to the other candidates. The person

      who was offered the position was more qualified than Plaintiff. Defendant denies the remaining

      allegations.

             20.     Defendant denies the allegations in paragraphs 29, 30, 31, 32, 33, 34, and 35.

             21.     Defendant denies the allegations in paragraph 36, except that Defendant admits that

      Plaintiff requested and was provided breaks to express milk.

             22.     Defendant denies the allegations in paragraphs 37, 38, and 39.

             23.     Defendant denies the allegations in paragraph 40, except that Defendant admits that

      Plaintiff sent an email to the Board of Supervisors, the content of which speaks for itself.

             24.     With respect to paragraph 41, Defendant admits that it conducted an independent

      investigation into Plaintiff’s allegations first reported on November 2, 2017. Defendant admits that

                                                         3
Case 5:21-cv-00006-TTC-RSB Document 17 Filed 03/26/21 Page 4 of 7 Pageid#: 180




      it made repeated offers to Plaintiff to participate in or otherwise provide information to the

      independent investigator to ensure that the investigator had all of the information needed.

      Defendant admits that Plaintiff refused those opportunities. Defendant denies the remaining

      allegations in paragraph 41.

             25.     With respect to paragraph 42, Defendant admits that Plaintiff refused to participate

      in the independent investigation. Defendant denies the remaining allegations.

             26.     With respect to paragraph 43, Defendant admits that the investigator’s report speaks

      for itself. Defendant denies any allegations inconsistent therewith.

             27.     With respect to paragraph 44, Defendant incorporates the preceding paragraphs.

             28.     Defendant denies the allegations in paragraphs 45, 46, 47, 48, 49, 50, and 51.

             29.     With respect to paragraph 52, Defendant incorporates the preceding paragraphs.

             30.     Defendant denies the allegations in paragraphs 53, 54, 55, 56, 57, 58, 59, and 60.

             31.     With respect to paragraph 61, Defendant incorporates the preceding paragraphs.

             32.     Defendant denies the allegations in paragraphs 62, 63, 64, 65, 66, 67, and 68.

             33.     With respect to paragraph 69, Defendant incorporates the preceding paragraphs.

             34.     Defendant denies the allegations in paragraphs 70, 71, 72, and 73.

             35.     With respect to paragraph 74, Defendant incorporates the preceding paragraphs.

             36.     Defendant denies the allegations in paragraphs 75, 76, 77, and 78.

             37.     Defendant denies that Plaintiff is entitled to any of the relief requested.

             38.     Defendant denies any allegations not specifically addressed herein.

             39.     Defendant asserts that all of Plaintiff’s claims arising out of a failure to promote are

      time barred, as the supervisor position was filled on May 8, 2017, and Plaintiff filed her charge of

      discrimination 308 days later, on March 12, 2018. See Amended Complaint ¶9, and Exhibit A.

                                                         4
Case 5:21-cv-00006-TTC-RSB Document 17 Filed 03/26/21 Page 5 of 7 Pageid#: 181




              40.     Defendant asserts that Plaintiff’s action is barred by the applicable statute of

      limitations as Plaintiff filed the Amended Complaint against the Defendant 168 days after the

      notice of her right to sue.

              41.     Defendant asserts that Plaintiff failed to exhaust her administrative remedies.

              42.     Defendant asserts that it is not liable for any allegations or claims that exceed the

      scope of the Charge of Discrimination.

              43.     Defendant asserts that its decision not to promote Plaintiff to the supervisor position

      was legitimate and nondiscriminatory.

              44.     Defendant asserts that it exercised reasonable care to prevent and correct promptly

      any sexually harassing behavior by implementing and enforcing an adequately disseminated anti

      harassment and discrimination policy which provided reasonable procedures for victims to register

      complaints and by providing training. Plaintiff unreasonably failed to take advantage of any and all

      preventive or corrective opportunities provided by Defendant or to avoid harm otherwise. She

      failed to avail herself of the remedies under the anti harassment and discrimination policy, failed to

      otherwise report sexual harassment until the day of her resignation, yet she expressly requested to

      be placed under the alleged harasser’s direct supervision in May of 2017, and then after her

      promotion and transfer to an entirely separate department in October, 2017, without any justifiable

      reason, she continued to return to Parks and Recreation which is where the alleged hostile work

      environment existed.

              45.     Defendant asserts the defense of laches as there was a lack of diligence by Plaintiff in

      reporting sexual harassment or a hostile work environment and/or filing a charge which prejudiced

      the Defendant who was prohibited from taking corrective action until it was first notified on

      November 2, 2017.

                                                          5
Case 5:21-cv-00006-TTC-RSB Document 17 Filed 03/26/21 Page 6 of 7 Pageid#: 182




             46.     Defendant asserts that Plaintiff failed to mitigate her damages.

             47.     Defendant denies that Bridges was a “supervisor” under Title VII as he was not

      empowered to take tangible employment action against Plaintiff. Defendant asserts that Plaintiff

      specifically requested to be placed under his direction supervision in May of 2017, but her request

      was denied.

             48.     Defendant denies that Plaintiff was constructively discharged. Defendant asserts that

      when Plaintiff resigned, she no longer worked in Parks and Recreation, and so was no longer under

      the supervision of McQuain or in the physical proximity of Bridges. A month before Defendant was

      notified of Plaintiff’s complaints and her resignation, Plaintiff was promoted and began working in

      the Economic Development Department. This promotion included an increase in pay, responsibility,

      and stature. Her new office was physically removed from the offices where the alleged hostile work

      environment existed.

             49.     Defendant reserves the right to recover an award of attorney’s fees as a prevailing

      party under 42 U.S.C. 200e-5(k).

             50.     TRIAL BY JURY IS DEMANDED

             WHEREFORE, Defendant respectfully requests that judgment be awarded in his favor and

      his costs expended, that he be awarded his attorney’s fees if appropriate, and that he be afforded

      such other and further relief as this Court deems appropriate.


                                                    ROCKINGHAM COUNTY,

                                                    By counsel


      By:           /s/ Rosalie Pemberton Fessier
             Rosalie Pemberton Fessier
             VSB # 39030
             Mandi Montgomery Smith
                                                        6
Case 5:21-cv-00006-TTC-RSB Document 17 Filed 03/26/21 Page 7 of 7 Pageid#: 183




                VSB # 68668
                Brittany E. Shipley
                VSB # 93767
                Attorneys for Defendant Rockingham County
                       Department of Parks and Recreation
                TimberlakeSmith
                25 North Central Avenue
                P. O. Box 108
                Staunton, VA 24402-0108
                phone: 540/885-1517
                fax:    540/885-4537
                email: rfessier@timberlakesmith.com
                       msmith@timberlakesmith.com
                       bshipley@timberlakesmith.com


                                               CERTIFICATE OF SERVICE

             I hereby certify that on March 26, 2021, I have electronically filed this document with the
      Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
      following:

                                    Joanne Dekker, Esquire
                                    Spiggle Law Firm, PLLC - Arlington
                                    4830A 31st St., S., Suite A
                                    Arlington VA 22206

                                                               /s/ Rosalie Pemberton Fessier
                                                        Rosalie Pemberton Fessier
                                                        VSB # 39030
                                                        Mandi Montgomery Smith
                                                        VSB # 68668
                                                        Brittany E. Shipley
                                                        VSB # 93767
                                                        Attorneys for Defendant Rockingham County
                                                               Department of Parks and Recreation
                                                        TimberlakeSmith
                                                        25 North Central Avenue
                                                        P. O. Box 108
                                                        Staunton, VA 24402-0108
                                                        phone: 540/885-1517
                                                        fax:    540/885-4537
                                                        email: rfessier@timberlakesmith.com
                                                               msmith@timberlakesmith.com
                                                               bshipley@timberlakesmith.com


                                                            7

      w:\lib\tsdocs\29403\0076\00282255.docx
